IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOYCE JACKSON,                           : No. 55 WAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (UPMC PRESBYTERIAN                 :
SHADYSIDE),                              :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.